Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities. Appropriate correction is required.
Claim 3. The limitation “the presence” has an antecedent basis issue. The Examiner suggests amending to “a presence.”

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Huyghebaert et al., U.S. Patent App. Pub. No. 2016/0032475 A1 [hereinafter Huyghebaert] in view of Uchida et al., U.S. Patent App. Pub. No. 2011/0111290 [hereinafter Uchida].
The parentheses within the following recited claims indicate the prior art’s teachings.

Claim 1. The following references render this claim obvious.
I. Huyghebaert  
A method for forming a layer of functional material on an electrically conductive substrate (method to form functional material on aluminum; Huyghebaert [0129]-[0130], figs. 2-6 & 22-23, the method comprising: 
depositing a functional material precursor layer (electrolytic manganese dioxide; id.); and 
activating the functional material precursor layer by annealing to form the layer of functional material (annealing activation; id.).  
II. Interlayer - Uchida
Huyghebaert is silent on depositing an interlayer on the substrate, wherein the interlayer comprises a transition metal oxide, a noble metal, or a noble-metal oxide, and wherein the interlayer has a thickness in the range between 0.5 nm and 30 nm and depositing on the interlayer.
However, Uchida teaches a method comprising depositing a layer of metal oxides such as vanadium oxides with a thickness of 3-90 nm for corrosion resistance. Uchida abstract, [0011], [0014], [0024], fig. 5. The method further comprises depositing active material layers 31A & 31B on these corrosion-resistant layers 34A & 34B. Uchida [0094]-[0096], fig. 5.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Uchida’s method comprising depositing a metal oxide layer such as a vanadium oxides layer with a thickness of 3-90 nm for corrosion resistance.

see claim 1 rejection), and wherein activating the functional material precursor layer comprises annealing in the presence of an ion containing precursor to form a layer of active electrode material (in order to activate the manganese dioxide, it would have had to be activated by an ion containing precursor).  

Claim 4. The method according to any of claim 1, wherein the electrically conductive substrate is a transition metal substrate (rejected for similar reasons stated in the claim 1 rejection).  

Claim 5. The method according to claim 1, wherein the electrically conductive substrate is a three-dimensional substrate comprising a plurality of electrically conductive structures being aligned longitudinally along a first direction (nanowires 17). Huyghebaert [0129]-[0130], figs. 2-6 & 22-23.

Claim 6. The method according to claim 5, wherein the electrically conductive substrate further comprises a plurality of electrically conductive interconnecting structures oriented along a second direction different from the first direction (interconnections 24 with different directions). Huyghebaert [0129]-[0130], figs. 2-7 & 22-23.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Huyghebaert in view of Uchida as applied to claim 1 above, and further in view of Ito et al., CN 103636037 A. A machine translation was used for Ito et al. [hereinafter Ito].

Huyghebaert’s manganese dioxide must be activated somehow.
Ito teaches a method combrising using lithium carbonate and then annealing with manganese oxide leads to an activated manganese oxide.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s activation with Ito’s method comprising using lithium carbonate in order to yield the predictable result of activating manganese dioxide.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Huyghebaert in view of Uchida as applied to claim 1 above, and further in view of Riggs, U.S. Patent No. 4,189,357.
Claim 3. Huyghebaert is silent on the method according to claim 1, wherein depositing the functional material precursor layer comprises anodic electrodeposition.  
However, Huyghebaert does teach electrolytic manganese dioxide and this must be deposited on some electrode, thus prompting a person having ordinary skill in the art to look to the prior art for guidance.
Riggs teaches a method comprising depositing manganese dioxide on the anode. Riggs col. 1 ll. 11-20, col. 4 l. 34 – col. 5 l. 8.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior .

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Huyghebaert in view of Uchida as applied to claim 1 above, and further in view of Hradcovsky, U.S. Patent No. 5,069,763.
Claim 7. The method according to claim 1, wherein the interlayer comprises a transition metal oxide (rejected for similar reasons stated in the claim 1 rejection).
Huyghebaert is silent on wherein depositing the interlayer comprises electrodeposition in a solution having a pH in the range of between 7 and 12.   
However, the solution must have some pH, prompting a person having ordinary skill in the art to look to the prior art for guidance.
Hradcovsky teaches a method comprising electrodepositing vanadium oxides in a pH of 12-13.5. Hradcovsky abstract, col. 3 l. 34 – col. 4 l. 37, col. 5 ll. 1-24.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Hradcovsky’s method comprising using a pH of 12-13.5 to yield the predictable result of having a suitable pH to electrodeposit vanadium oxides with.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794